The opinion of the Court was announced by
Davis, J.
The judgment, as against this defendant, was correctly described, as it was in fact. He was not injured by *298the mistake in the name of his co-defendant. There was no duress, and the bond is valid. Perhaps he would not be estopped by his bond from showing that there was no judgment against him, so that his arrest was unlawful. But he should be estopped from taking advantage of merely technical and clerical errors. If, when arrested, he had been brought before us on habeas corpus, instead of discharging him, we should have permitted the clerk to correct the execution. He can be in no better condition.. The mistake was not in his name. Exceptions overruled.
Tenney, C. J., Appleton, Cutting, Goodenow and Kent, JJ., concurred.